UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 99-4868
MIKE TURLEY,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-99-24)

                      Submitted: October 31, 2000

                      Decided: November 30, 2000

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Christopher F. Cowan, COWAN, NORTH & LAFRATTA, L.L.P.,
Richmond, Virginia, for Appellant. Rebecca A. Betts, United States
Attorney, John C. Parr, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURLEY
                               OPINION

PER CURIAM:

   Michael Wayne Turley was convicted by a jury of one count of
conspiracy to distribute methamphetamine, 21 U.S.C. § 846 (1994),
for which he was sentenced to 151 months imprisonment. Turley
appeals, claiming that the government’s evidence was insufficient to
support his conviction and that the district court clearly erred in deter-
mining the quantity of drugs attributable to him at sentencing.

   We find that sufficient evidence existed to support Turley’s convic-
tion for conspiracy. To prove a drug conspiracy, the government must
establish: (1) an agreement to distribute existed between two or more
persons; (2) the defendant knew of the agreement; and (3) the defen-
dant knowingly and voluntarily became part of the conspiracy. See
United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996). With
respect to the last element, the government need not prove that the
defendant knew the particulars of the conspiracy or all of his co-
conspirators. See id. at 858. To support the conviction, the evidence
need only establish a slight connection between the defendant and the
conspiracy. See United States v. Seni, 662 F.2d 277, 285 n.7 (4th Cir.
1981). Finally, the testimony of a defendant’s accomplices, standing
alone and uncorroborated, can provide an adequate basis for convic-
tion. See United States v. Burns, 990 F.2d 1426, 1439 (4th Cir. 1993).
Several of Turley’s co-conspirators testified at trial and connected
him to the conspiracy. Turley’s challenges to the credibility of these
witnesses are not subject to review by this court. See United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

   We also find that the district court did not clearly err in determin-
ing the quantity of drugs attributable to Turley at sentencing. See
United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996). After full
and careful consideration of all pertinent evidence, the district court
made specific findings relative to the credibility of the witnesses
when making its determination as to drug quantities. Moreover, the
district judge had the opportunity to observe the witnesses during the
trial and to assess their demeanor and credibility. We cannot say that
the district court’s conclusions regarding drug quantity were clearly
                      UNITED STATES v. TURLEY                     3
erroneous. See United States v. D’Anjou, 16 F.3d 604, 614 (4th Cir.
1994).

  Accordingly, we affirm Turley’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                        AFFIRMED